Citation Nr: 1504962	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  14-23 906	)	DATE
	)
	)


THE ISSUES

1. Whether there was Clear and Unmistakable Error (CUE) in a June 1989 decision of the Board of Veterans' Appeals (Board) that denied entitlement to a total disability rating based on individual unemployability (TDIU), including not granting the benefit sought retroactively to May 2, 1986, on an accrued benefits basis.

2. Whether there was CUE a June 1989 Board decision in not assigning a 100 percent evaluation for a psychiatric disorder, effective May 2, 1986, on an accrued benefits basis.  

3. Whether there was CUE in a January 1992 Board decision that granted a 100 percent evaluation for a psychiatric disorder, with anxiety reaction and depression, by not assigning an effective date of May 2, 1986, on an accrued benefits basis.

4. Whether there was CUE in a January 1992 Board decision in not adjudicating a claim for Special Monthly Compensation (SMC) based on Aid and Attendance (A&A), on an accrued benefits basis.

(The matter of entitlement to an earlier effective date than June 9, 1989 for the assignment of a 100 percent schedular evaluation for a psychiatric disorder, with anxiety reaction and depression, including based upon CUE in an April 1992 rating decision, on an accrued benefits basis, is the subject of a separately issued decision.)


REPRESENTATION

Moving party represented by:  Chris Attig, Esq.


APPEARANCE AT ORAL ARGUMENT

Attorney representing the moving party


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  He died in February 2010. The moving party is his surviving spouse.  This matter comes before the Board of Veterans' Appeals following motions alleging CUE in prior Board decisions of June 1989 and January 1992, on an accrued benefits basis, filed by the moving party's attorney on her behalf.  

A Board videoconference hearing was held in September 2014 before the undersigned Veterans Law Judge (VLJ), and whereas the moving party was unavailable to provide testimony, the attorney presented the case on her behalf.             

The Virtual VA paperless claims processing system contains the Board hearing transcript, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) itself contains entirely duplicative documentation.

As set forth in greater detail in the Board's separately issued decision regarding a claim for earlier effective date than June 9, 1989 for assignment of a 100 percent schedular evaluation for psychiatric disability, the Board is referring for initial adjudication by the RO as the Agency of Original Jurisdiction (AOJ) an additional claim for Special Monthly Compensation based on Aid and Attendance, on an accrued benefits basis. As explained therein, this additional claim is premised upon the inferred issue of SMC entitlement still pending at the time of the Veteran's death, and not upon any claim of CUE in a prior Board decision or prior rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A veteran's CUE claim does not survive the death of the veteran for the purposes of accrued benefits.



CONCLUSION OF LAW

The claims for CUE in June 1989 and January 1992 Board decisions, on an accrued benefits basis, for failing to assign higher evaluations or TDIU with earlier effective dates, and failure to adjudicate a Special Monthly Compensation claim based on need for Aid and Attendance, are dismissed. 38 U.S.C.A. §§ 5109A , 7111 (West 2014); 38 C.F.R. §§ 3.1000, 20.1400, 20.1401(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A final decision issued by the Board is subject to revision on the grounds of CUE. 38 U.S.C.A. § 7111(a) (West 2014); 38 C.F.R. § 20.1400 (2014). A finding of CUE is defined as a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A determination of CUE requires that: (1) the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a basis in the record and the law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period prior to the last date of entitlement. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

Here, the Board finds that the claims on appeal must be dismissed.  A surviving spouse "cannot initiate a freestanding CUE claim . . .  if the veteran had not already filed such a claim."  Rusick v. Gibson, 760 F.3d 1342, 1346 (Fed. Cir. 2014).  Here, no such claims were pending at the time of the Veteran's death.  As noted in Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1249 (1999), "[t]he CUE claim provision provides nothing more than a procedure for a claimant to seek reconsideration of a limited type of error in a prior decision. It cannot be read as providing a procedure for adjudication or payment of veterans benefits to survivors.  The only statutory basis providing such a remedy is section 5121."  Consequently, the issues on appeal are dismissed.


ORDER

The claims for CUE in the prior June 1989 and January 1992 Board decisions are hereby dismissed.





                       ____________________________________________
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



